PER CURIAM.
The appealed judgment imposing costs pursuant to sections 27.3455(1) and 960.20, Florida Statutes (1985), is reversed because the trial court failed to determine appellant’s indigency status at the time of the hearing. Hughes v. State, 497 So.2d 938, (Fla. 1st DCA 1986); Slaughter v. State, 493 So.2d 1109 (Fla. 1st DCA 1986); Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986). We do not consider appellant’s ex post facto argument because it was not properly raised in the court below. Slaughter v. State, 493 So.2d 1109.
REVERSED and REMANDED.
BOOTH, C.J., and WENTWORTH and ZEHMER, JJ., concur.